Citation Nr: 1515334	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-07 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for the Veteran's service connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to March 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Lincoln, Nebraska, regional office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, evaluated as 50 percent, effective November 4, 2010.  The Wichita, Kansas RO now has jurisdiction over this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

PTSD has caused total occupational and social impairment since November 4, 2010.


CONCLUSOIN OF LAW

The criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The General Rating Formula for Mental Disorders provides a 100 percent rating for PTSD that results in total occupational and social impairment.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's only VA examination for PTSD in March 2011, shows that he was assigned a Global Assessment of Function (GAF) score of 50, which is indicative of serious impairment, e.g. an inability to keep a job and with no friends.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2014).  At the examination it was reported that the Veteran had had a spotty work history through 2007 and had not worked since then.  This was reportedly due to the Veteran's difficulties getting along with others and behaviors, such as bringing a gun to work.  The Veteran had not been able to sustain a long term relationship since service and had few friends.  A significant history of alcohol and drug abuse was also reported.  The alcohol abuse was also assessed as warranting a GAF of 50.

The Veteran has been hospitalized on four occasions since March 2011 for treatment of alcoholism, substance abuse, and PTSD.  Furthermore, a February 2013 rating decision determined that he was not competent to handle funds due to PTSD.  

Although the Veteran has apparently had some social contacts, such as a period when he stayed with his father (a situation that was described as "tenuous").  His symptomatology approximates total occupational and social impairment.  Accordingly, a 100 percent rating is granted as of November 4. 2011.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.7, 4.21 (2014).


ORDER

A 100 percent rating is granted for PTSD, effective November 4, 2011.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


